DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 7/28/2020.
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 10, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Merlin (USPAN 2018/0205502) in view of Ryu (USPAN 2017/0311310).
Consider claims 1, 10, and 20, Merlin discloses an electronic device, comprising a transceiver configured to communicate over a wireless network; and one or more processors communicatively coupled to the transceiver (see figures 7, 8, 10, and 12, wherein disclosed is said electronic device), a corresponding method (see figure 14, reproduced below for convenience) and a corresponding non-transitory computer-readable medium storing instructions that, when executed by a processor of an electronic device, cause the processor to perform operations (see figures 10 and 12 and paragraph 190, wherein disclosed is said CRM), the operations comprising:
 transmit, using the transceiver and to a second electronic device, a first set of one or more frames on a first link; transmit, using the transceiver and to the second electronic device, a second set of one or more frames on a second link (see figure 8, wherein disclosed is multi-link transmissions, i.e. transmitting frames on a first link and on a second link); 
receive, using the transceiver and from the second electronic device, a first block acknowledgment (BA) frame on the first link; receive, using the transceiver and from the (see paragraph 14: receiving a first set of block acknowledgements over a first wireless link and receiving a second set of block acknowledgments over a second wireless link); 
determine, based on the first BA frame and the second BA frame, a failed or missing frame of the first set of one or more frames transmitted on the first link (see paragraph 58: “the BA may indicate whether all 64 MPDUs were received correctly, which MPDUs are missing, etc.”); and
retransmit, using the transceiver of the first electronic device, the failed or missing frame to the second electronic device (see paragraphs 97 and 113: said retransmitting).

    PNG
    media_image1.png
    778
    396
    media_image1.png
    Greyscale

(see paragraph 103), and although Merlin discloses first and second BA frames (see above), Merlin does not specifically disclose a BA bitmap to indicate the one or more failed or missing frames.
Ryu teaches a BA bitmap to indicate one or more failed or missing frames (see paragraph 57: “Each of the plurality of bits being included in the block ACK bitmap may indicate success or failure of a decoding performed on each of the plurality of data units (e.g., MSDUs). The first bit being included in the block ACK bitmap may indicate success or failure in a reception of a data unit corresponding to the sequence number indicated by the block ACK start sequence control field.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Merlin and combine it with the noted teachings of Ryu. The motivation to combine these references is to provide a method for allocating uplink transmission resources on the basis of buffer status information in a wireless LAN (WLAN) (see paragraph 1 of Ryu).

Consider claims 5 and 14, Merlin discloses transmitting, using the transceiver and to the second electronic device, a block acknowledgement request (BAR) frame on a first link in response to a determination that no data is being transmitted on the first link and the second link (see paragraph 58: “Both the transmitting device and the receiving device may maintain a sliding window (e.g., a BA window), and may have previously negotiated the size of the BA. For example, a BA agreement may have a BA size of 64 MPDUs (e.g., other BA size examples may include 256 MPDUs, 1024 MPDUs, etc.). In such cases, a transmitting device may transmit 64 MPDUs followed by a block acknowledgement request ( BAR). In response to the BAR, the receiving device may, upon reception of the 64 MPDUs and the BAR, transmit a BA to the transmitting device.”).

Allowable Subject Matter
Claims 2-4, 6-9, 11-13, and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412